Main, J.
The purpose of this action was to foreclose a chattel mortgage upon certain logging equipment and logging machinery. The chattel mortgage, at the time of its execution, was a part of a combination instrument which constituted a lease, an option to purchase, and a chattel mortgage. This instrument was executed and filed as a chattel mortgage. The defendant H. W. Stuchell claims under a subsequent bill of sale from the mortgagor. The defendant Lester Stuchell was the assignee of certain lien claims. These defendants appeared by answer and cross-complaint. After the issues were framed, the cause was tried to the court. The trial court found that the claims of all the defendants were subsequent and inferior to the rights of the plaintiff under the chattel mortgage, and entered judgment accordingly. The defendants above mentioned appeal.
No bill of exceptions or statement of facts has been brought to this court. Certain exhibits are sought to be made a part *250of the record by being included in the clerk’s transcript. But exhibits introduced in evidence upon the trial of a case in the superior court can only be made a part of the record upon appeal by a bill of exceptions or statement of facts. By being included in the clerk’s transcript, they become no part of the record. Rem. & Bal. Code, §§ 390, 395 (P. C. 81 § § 687, 697; Kennedy Drug Co. v. Keyes Drug Co., 58 Wash. 499, 109 Pac. 56; Staats v. Pioneer Ins. Ass’n, 55 Wash. 51, 104 Pac. 185; Thurman v. Kildall, 80 Wash. 283, 141 Pac. 691. There being no bill of exceptions or statement of facts, the only question that can be considered is whether the findings support the judgment. McMillan v. Stone, 79 Wash. 119, 139 Pac. 753; Dabney v. Stearns, 70 Wash. 579, 127 Pac. 192.
The findings of the trial court are somewhat voluminous and complicated. Without reviewing these findings in detail, it may be said that a careful consideration of them leads to the conclusion that the judgment is supported by the findings.
The judgment will therefore be affirmed.
Morris, C. J., Ellis, Fullerton, and Crow, JJ., concur.